                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


ANTHONY PETERS CIVIL ACTION

VERSUS

DARREL VANNOY, ETAL. NO.: 18-00275-BAJ-RLB




                              RULING AND ORDER

       Before the Court is the United States Magistrate Judges Report and

Recommendation (Doc. 17) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses pro se Petitioner Anthony Peters habeas corpus petition


(Doc. 1) pursuant to 28 U.S.C. § 2254. The Magistrate Judge recommended that

Petitioner's habeas corpus relief be denied as untimely, and the proceeding be

dismissed. The Magistrate Judge further recommends that, in the event the

Petitioner seeks to pursue an appeal, the certificate ofappealability be denied. (Doc.

17 at p. 9).


       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. Petitioner timely filed an objection,


and Defendants did not respond.
      The Magistrate Judge determined Petitioner s petition to be untimely under

28 U.S.C. § 2244(d). The Magistrate Judge found that Petitioner failed to correct filing

deficiencies, such as the failure to attach a copy of his conviction and sentence to his


post "conviction application as required- by Louisiana Code of Criminal Procedure art.


926. Applications for post-conviction relief that do not comply with Article 926 are not

considered properly filed and do not toll the statute of limitations. (Id. at p. 6). The

Magistrate Judge also determined that the circumstances of this case are not


extraordinary such that equitably tolling can be applied, as Petitioner did not

diligently pursue his rights, nor was prevented from doing so in some extraordinary


manner (Id. at p. 8).


      In his objection, Petitioner asserts that the Magistrate Judge has erroneously

relied on 28 U.S.C. § 2244(d) and the one-year statute of limitations. (Doc. 18 at p. 1).

Petitioner claims that he has made every attempt to comply with the State. Petitioner

further claims that his legal documents were poorly kept and unorganized, and a


disservice was done to him by a trained inmate counsel substitute. (Id. at p. 3).


Petitioner asserts that the inmate counsel did not understand the Court s request


and attached what he thought were the correct documents (Id.). Petitioner further

asserts that he did comply with the order to correct his filing but inadvertently

submitted the wrong documents. (Id.).


      For a state post-conviction application to be considered "properly filed within

meaning of 28 U.S.C. § 2244(d)(2), the applicant must have complied with all of the

State s procedural requirements, such as timeliness and place of filing. Pace v.
DiGueglielmo, 544 U.S. 408, 413-14 (2005); Williams v. Coin, 217 F.3d 303,306-07

(5th Cir. 2000). Applications for post-conviction relief that do not comply with La.

Code Grim. P. art. 926 are not considered properly filed and do not toll the statute

of limitations. See Alexander v. Cain, 2007 WL 121733 (E.D. La. 2007); Davis v. Cam,

2018 WL 4345281 (M.D. La. 2018).

      The Court finds that Petitioner s habeas corpus petition is untimely. More than

a year elapsed during which Petitioner had no properly filed applications for post-

conviction or other collateral review petitions pending before the state courts. This

untolled time amounted to at least 477 days. (Doc. 17 at p. 7).

      The one-year federal limitations period is subject to equitable tolling only in

rare and exceptional circumstances See United States v. Pattersorv, 211 F.3d 927,928


(5th Cir. 2000). The Supreme Court of the United States made clear that a petitioner

is entitled to equitable tolling only if (1) he shows that he was pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way. Holland v.

Florida, 560 U.S. 631, 130 S.Ct 2549 (2010). The burden is on the petitioner to

demonstrate that equitable tolling is warranted. Hardy v. Quarterman, 577 F.3d 433,


436 (5th Cir. 2009). The Court finds that Petitioner failed to allege any details or

produce evidence regarding his diligent pursuit of his rights or that he was prevented

in some extraordinary way from asserting his rights. Petitioner only asserts that his

legal documents were "poorly kept" and that he was guided by inmate counsel and


accidently filed the wrong documents. The Court finds that the disorder of his legal
documents and inadvertent submission of incorrect documents arc not sufficient


circumstances to warrant equitable tolling.


      Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 17) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Petitioners application for habeas corpus

relief is DENIED.



                          Baton Rouge, Louisiana, this <-/< day of January, 2020.




                                              ^a
                                       JUDGE BRIAN AUAC^ON
                                       UNITED STATES DT^TRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
